                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:21CR3024

      vs.
                                                            ORDER
NOE     ORLANDO                BANEGAS
FERRUFINO,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial
setting, (Filing No. 17), because Defendant and defense counsel need additional
time to fully review the discovery. The motion to continue is unopposed. Based
on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 17), is granted.

      2)    Pretrial motions and briefs shall be filed on or before August 13,
            2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            September 13, 2021, or as soon thereafter as the case may be
            called, for a duration of three (3) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and September 13, 2021
            shall be deemed excludable time in any computation of time under
     the requirements of the Speedy Trial Act, because although counsel
     have been duly diligent, additional time is needed to adequately
     prepare this case for trial and failing to grant additional time might
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
     Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

May 18, 2021.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
